

EXHIBIT 10.1


Description of Dollar Tree, Inc.
Management Incentive Compensation Plan


The following is a summary of the Management Incentive Compensation Plan (MICP)
as applied to the named executive officers (Executives) of the Company:


Participants: Executives shall have the opportunity to earn annual cash bonuses
and/or long-term cash bonuses as may be determined from time to time in the sole
discretion of the Company under the MICP.


Purpose: The MICP is intended to provide cash incentives that are linked to
performance goals.  The amount of a cash incentive bonus will depend on the
Executive’s attaining targeted levels of the performance goal.  The cash
incentive bonus at each targeted level is intended to be reasonable and
competitive relative to base salaries and overall compensation levels
established for each Executive’s position.


Selection of Goals: The Compensation Committee (Committee) shall determine
performance goals at their discretion consistent with the performance measures
in the 2004 Executive Officer Cash Bonus Plan (EOCBP), or any applicable
successor cash bonus program. The targeted levels for each performance goal
should be challenging but achievable, and serve to focus the Company’s
Executives on common goals while aligning efforts with shareholder interests.


Standard Bonuses:  The following principles shall apply to the MICP bonuses,
unless otherwise modified by the Committee:


1.   The MICP bonus shall generally be expressed as a percentage of salary, but
the Committee may, in its sole discretion, select a different formula or a fixed
dollar amount for any MICP bonus.  The bonus shall be weighted more heavily
toward corporate performance goals. The MICP corporate performance goal shall
generally be derived from the annual budget approved by the Board of Directors
at the beginning of the fiscal year.  Individual performance goals, if any,
shall be based on the area over which the Executive has influence and may
include items such as improvement in same-store sales, opening of new stores,
development of new strategies, reduction in specified costs, etc.


2.   The MICP bonuses for a given performance period shall be paid in the fiscal
year when financial results become available after the applicable performance
period and after the Committee has certified in writing the target level that
the Executive has achieved for the applicable performance goal in the applicable
performance period.


Section 162(m) Deduction:  Generally, the bonuses described above will be paid
as performance-based compensation through the EOCBP, or any applicable successor
cash bonus program, in order to preserve the Company’s deduction under Section
162(m) of the Internal Revenue Code (Code).  In such event, the additional
restrictions of the EOCBP, or any applicable successor cash bonus program, shall
apply to the applicable payments.   Notwithstanding the foregoing, this
paragraph shall in no way be construed to preclude the Committee from awarding
separate discretionary cash bonuses based on achievements by an Executive that
are not related to the attainment of the performance goals upon which payment of
the performance-based compensation is conditioned.


Code Section 409A:  All payments under the MICP are intended to be exempt from
Code Section 409A as short-term deferrals and the terms of the MICP and EOCBP
shall be interpreted and construed consistent with such intent.  To be eligible
for payment of any MICP bonus, the employee must be employed by the Company or
its subsidiaries on the date the MICP bonus is paid.

 
 
 
 
18

--------------------------------------------------------------------------------